Title: To George Washington from Major General Stirling, 25 November 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George



Sir
Camp [Whitemarsh, Pa.] Novr 25th 1777

In Compliance with your Excellency’s request that each of the General Officers met in Council Yesterday Evening, should give you their Sentiments in Writeing on what Measure’s had best be pursued in the

present Exegency of our Affairs; I must now beg leave to give it as my opinion That as all the reinforcements we had any reason to expect, have now Joined the Main Army, and as a Considerable body of the Enemy’s Army is detached in to New Jersey under the Command of Lord Cornwallis, a favorable opertunity is presented for an immediate Attack of the Enemy. That other Circumstances render this Measure absolutely necessary. that from all that I have heard said, or that has Occured to me on the Subject; I think the following plan of Attack most feaseable, 1st That the Enemy’s lines on this side Philadelphia be attacked at Day light by three Columns properly flanked and Supported. 2d that two thousand Men be drawn from General Green and Embarked in Boats at Dunks’s ferry to proceed to philadelphia, land at or near Spruce Street, push thro’ to the Common, endeavour with part to Secure the Bridge over Schuylkill and with the remainder to Attack the Enemy in the Rear of their Lines. 3d that five hundred Continental Troops with the Millitia under General Potter possess such of the hills on the other Side of Schuylkill as Command an Infilade of the Enemy’s Lines, and while part of them Carry on a Brisk Canonade in that place, the rest of them proceed to the Bridge over Schuylkill and wait an oppertunity of Attacking the Works there in front, when the party from Spruce Street make an Attack in the Rear. the Landing of the party at Spruce Street should be Effected if possible Just before day light, as it would greatly facilitate their passage thro’ the Town and bring the Alarm to the Rear of the Enemy’s lines in time to Cooperate with the Main Attack in front. These are outlines of the plan I would propose, and Submit it to Your Excellency & am with great Regard & Respect your Excellency’s Most Humble Servant

Stirling,

